
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1293
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2009
			 Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  provide for an increase in the amount payable by the Secretary of Veterans
		  Affairs to veterans for improvements and structural alterations furnished as
		  part of home health services.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Home Improvement and
			 Structural Alteration Grant Increase Act of 2009.
		2.Increase in
			 amount available to disabled veterans for improvements and structural
			 alterations furnished as part of home health services
			(a)IncreaseSection 1717(a)(2) of title 38,
			 United States Code, is amended—
				(1)in subparagraph
			 (A), by striking $4,100 and inserting $6,800;
			 and
				(2)in subparagraph
			 (B), by striking $1,200 and inserting
			 $2,000.
				(b)Effective
			 DateThe amendments made by subsection (a) shall apply with
			 respect to a veteran who first applies for benefits under
			 section
			 1717(a)(2) of title 38, United States Code, on or after the
			 date of the enactment of this Act.
			(c)ApplicabilityA veteran who exhausts such veteran’s
			 eligibility for benefits under
			 section
			 1717(a)(2) of title 38, United States Code, before the date of
			 the enactment of this Act, is not entitled to additional benefits under such
			 section by reason of the amendments made by subsection (a).
			
	
		
			Passed the House of
			 Representatives July 28, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
